NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO LOPEZ-GUZMAN,                      No.    18-72099

                Petitioner,                     Agency No. A077-104-888

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Luis Alberto Lopez-Guzman, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal, and denying his request for a continuance.

We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We review for abuse of discretion the denial

of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008). We deny the petition for review.

      The IJ did not abuse her discretion in denying Lopez-Guzman’s request for a

continuance because he failed to establish good cause for a continuance. See

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (“[A]n IJ may grant a

motion for continuance for good cause shown.” (internal quotation marks and

citation omitted)).

      Lopez-Guzman claims past persecution and a well-founded fear of future

persecution based on the harm he experienced in Mexico. Substantial evidence

supports the agency’s determination that the harm Lopez-Guzman suffered in

Mexico did not rise to the level of persecution. See Nagoulko v. INS, 333 F.3d

1012, 1016 (9th Cir. 2003) (persecution is “an extreme concept that does not

include every sort of treatment our society regards as offensive” (internal quotation

                                          2                                    18-72099
marks and citations omitted)). Substantial evidence also supports the agency’s

determination that Lopez-Guzman failed to establish a well-founded fear of

persecution in Mexico. See id. at 1018 (possibility of future persecution “too

speculative”). As to Lopez-Guzman’s fear of future persecution as a returnee to

Mexico, the agency did not err in finding that Lopez-Guzman failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans”

returning to Mexico does not constitute a particular social group); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans

from the United States” did not constitute a particular social group). Thus, Lopez-

Guzman’s asylum claim fails.

      In this case because Lopez-Guzman failed to establish eligibility for asylum,

he failed to establish eligibility for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          3                                     18-72099